Citation Nr: 0614086	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for VA death-related benefits.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  This matter was previously 
before the Board in May 2005 at which time it was remanded to 
the RO for additional development.

The Board granted the appellant's motion to advance the 
appeal on the docket for good cause shown under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).


FINDINGS OF FACT

1.  A February 2000 RO decision held that the appellant's 
spouse did not have the required military service for 
purposes of VA death benefits; the appellant did not appeal 
this decision and it is final.

2.  The evidence added to the record since the February 2000 
RO decision is not relevant; by itself or considered with 
previous evidence of record, it does not relate to an 
established fact necessary to substantiate the claim; it does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The February 2000 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received since the February 2000 RO decision 
finding that the appellant's deceased spouse did not have the 
required military service to be eligible for VA death 
benefits is not new and material; accordingly, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was provided with VCAA notice 
regarding the merits of the claim for basic eligibility for 
VA death-related benefits in September 2003 which was prior 
to the October 2003 adverse rating decision on appeal; 
however, she was not provided with VCAA notice regarding new 
and material evidence until September 2005.  Thus, because 
the September 2005 VCAA notice letter was not provided to the 
appellant prior to the RO decision from which she appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the September 2005 letter, the Appeals Management Center 
informed the appellant of the requirements for submitting new 
and material evidence to reopen the claim for basic 
eligibility for VA death-related benefits.  Also, in 
September 2003, the RO provided the appellant with notice of 
the requirements for the underlying claim for VA death-
related benefits.  That is, the RO advised the appellant of 
what service information to provide if the information of 
record was incorrect.  Thus, these letters satisfy the 
specific notice requirements set out by the U.S. Court of 
Appeals for Veterans Claims (CAVC) in Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006) regarding reopening 
previously denied final claims.  

Furthermore, in the September 2003 and September 2005 
letters, as well as the September 2004 statement of the case 
and January 2006 supplemental statement of the case, the RO 
informed the claimant of the applicable laws and regulations, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that the September 2003 and September 2005 
letters implicitly notified the claimant of the need to 
submit any pertinent evidence in her possession.  In this 
regard, the claimant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the claimant must 
also furnish any pertinent evidence that he may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
For these reasons, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In the instant appeal, the Board 
finds that the veteran is not prejudiced by a decision at 
this time in view of adequate notice of the appellant's 
spouses veteran status and since there is no effective date 
that will be assigned for the benefit being claimed.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate this claim, including requesting 
verification of the veteran's service from the service 
department.  The claimant was also provided with the 
opportunity to attend a Board hearing, which she declined.  
The claimant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in her 
application to reopen a claim to determine legal entitlement 
to VA death benefits, and that adjudication of this claim at 
this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the claimant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

In the instant case, the RO denied the veteran's claim for 
basic eligibility for VA death-related benefits in February 
2000.  The veteran did not initiate an appeal of this 
decision by filing a notice of disagreement, and it is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  Under 
pertinent law and VA regulations, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).    

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for eligibility for VA death benefits in July 2003, 
the revised version of 3.156 is applicable in this appeal.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2005).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

The evidence on file at the time of the adverse final 
decision in February 2000 included the appellant's written 
assertion in April 1969 that her spouse had USAFFE and 
guerilla status, and negative certification of military 
service from the service Department dated in June 1949 and 
May 1951.  In this regard, these records show that the 
appellant's spouse was killed in action April 1942, but had 
no recognized guerilla service and was not a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  The evidence further included a January 2000 
record form the Office of the civil Registrar General, 
Republic of the Philippines, showing that the appellant's 
spouse is alleged to have died on April [redacted], 1942, in San 
Jose, Antique.  There was also certification from the Armed 
Forces of the Philippines, Office of the Adjutant General, 
showing that the appellant's spouse served with "I" Co., 
65th Regt 3rd Bn and had beleaguered status from December 8, 
1941, to April [redacted], 1942.     

The evidence on file that was received after the adverse 
final decision in February 2000 includes duplicate 
certification from the Armed Forces of the Philippines, 
Office of the Adjutant General, showing that the appellant's 
spouse served under beleaguered status from December 8, 1941, 
to April [redacted], 1942, with "I" Co., 65th Inf. Regt., a service 
record from Philippine Ryukyus Command similarly indicating 
that the veteran served under beleaguered status from 
December 8, 1941, to April [redacted], 1942, an affidavit dated in 
February 2000 from the appellant stating that her spouse went 
off to served in the military in 1941 and never came back.  
She also stated that people said that he died at San Jose 
Antique.  In addition, there is a stock certificate from 
Philippine Veterans Bank showing that the appellant, as the 
heir of her spouse, was the owner of preferred shares of 
capital stock.  Also, there is a February 1991 radiograph 
request from the appellant to the Veterans Memorial Medical 
Center requesting a chest x-ray, and a March 2005 letter from 
the appellant stating that she was 85 years old and very weak 
and had at one time received treatment at the Veterans 
Memorial Medical Center for a fractured right shoulder.  

The evidence submitted after February 2000 is essentially 
duplicative of evidence on file prior to February 2000 or is 
not relevant to the claim.  That is, the Philippine service 
records showing that the appellant's spouse had beleaguered 
status from December 8, 1941, to April [redacted], 1942, is 
duplicative of records that were previously on file and 
considered by the RO in February 2000.  Moreover, the bank 
stock certificate from Philippine Veterans Bank and the 
appellant's statement and medical record regarding her 
medical treatment at Veterans Memorial Medical Center is not 
material evidence since it has no bearing on her spouse's 
alleged service in the U.S. Armed Forces.  In short, the 
appellant has not submitted new argument or evidence to 
dispute the service department's certification that her 
deceased spouse had no recognized guerilla service and was 
not a member of the Commonwealth Army in the service of the 
Armed Forces of the United States.  In the absence of new and 
material evidence sufficient to reopen the appellant's claim 
for basic eligibility for VA death-related benefits, the 
appellant's claim remains denied.


ORDER

New and material evidence not having been received, the 
appellant's claim for basic eligibility for VA death-related 
benefits is not reopened.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


